DETAILED ACTION
Applicant’s Application filed on November 15, 2019 has been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 9-18 of US Patent No. 10,491,658.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-4 and 9-18 of US Patent No. 10,491,658 are similar to claims 1-20 in present application, the teachings of both applications are directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1-7
658’ patent claims 1-4 and 9-10
1. A method comprising: 





receiving, at a client device, one or more notification events indicating a change to a collaborative content item occurring outside of a portion of the collaborative content item that is presently displayed to a user, the change comprising a primitive that is linked to the user; 
updating a notification interface to reflect the change; and 

providing for display, along with the presently displayed portion of the collaborative content item, the notification interface, the notification interface indicating a direction of the collaborative content item in which the change occurred.






2. The method of claim 1, wherein updating the notification interface comprises: 
determining a number of changes presently indicated by the notification interface; and 

incrementing the number of changes presently indicated by the notification interface based on the change.

3. The method of claim 2, wherein the number of changes corresponds to a direction relative to the presently displayed portion of the collaborative content item.







6. The method of claim 1, wherein the notification interface is a viewport.
7. The method of claim 1, wherein the notification interface is an overlay element embedded on top of the presently displayed portion of the collaborative content item.

generating for display a portion of a collaborative content item that is stored on a collaborative content management system within a viewport on a client device, the portion of the collaborative content item having a starting position and an ending position, the viewport having a top edge corresponding to the starting position and a bottom edge corresponding to the ending position;
receiving, at the client device, one or more notification events indicating a change to the collaborative content item, each notification event corresponding to a change to the collaborative content item at a position beneath the ending position:
responsive to receiving the one or more notification events, generating a first notification count to reflect a number of the one or more notification events; and
generating for display a first graphical element adjacent to the bottom edge of the viewport, the first graphical element containing the first notification count, including a display of the number,
wherein the client device is associated with a first user account of the collaborative content management system, wherein a second client device is associated with a second user account of the collaborative content management system, and wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account, wherein the user primitive is indicated by a predetermined token followed by a user name.
2. The method of claim 1, further comprising:
generating a second notification count of a number of notification events associated with a content span of the collaborative content item before the starting position; and
generating for display a second graphical element adjacent to the top edge of the viewport, the second graphical element containing the second notification count to be displayed.
3. The method of claim 1, further comprising:
responsive to receiving a user input causing a different portion of the collaborative content item to be displayed within the viewport, the different portion having a different ending position, updating the first notification count to 
generating for display the first graphical element adjacent to the bottom edge of the viewport with the updated first notification count.
10. The method of claim 1, further comprising:
receiving, at the client device, an additional notification event indicating an additional change to the collaborative content item, the additional notification event associated with a content span after the ending position;
updating the first notification count to represent a number of notification events associated with one or more content spans of the collaborative content item after the ending position; and
generating for display the first graphical element adjacent to the bottom edge of the viewport with the updated first notification count.

identifying a change that is closest to, but outside of, the presently displayed portion of the collaborative content item; and

responsive to receiving a user selection of a navigation element of the notification interface, navigating to the change by updating the presently displayed portion of the collaborative content item to include the change.
4. The method of claim 1, further comprising:
identifying a notification event associated with a content span of the collaborative content item closest to the ending position and after the ending position; and
responsive to receiving a user selection of the first graphical element, generating for display a different portion of the collaborative content item within the viewport, the different portion of the collaborative content item having a starting position before the content span associated with the identified notification 


9. The method of claim 1, wherein a second particular notification event, of the one or more notification events, originated based on creation of a comment attributed to the second user account.

TABLE 1

The difference between claims 1-3 and 6-7 of the current application and claims 1-3 and 10 of the 658’ patent is that the current application the change comprising a primitive that is linked to the user and providing for display and the 658’ patent wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account and generating for display.  Both the current application and the 658’ patent directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “the change comprising a primitive that is linked to the user and providing for display” with “wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account and generating for display” because the remaining elements would have performed the same function (i.e., directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item) as before.  Such substitution would not interfere with the functionality of 
The difference between claim 7 of the current application and claims 1-3 and 10 of the 658’ patent is that claim 7 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
	
Current Application claims 8-14
658’ patent claim 11-15
8. A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations comprising: 





receiving, at a client device, one or more notification events indicating a change to a collaborative content item occurring outside of a portion of the collaborative content item that is presently displayed to a user, the change comprising a primitive that is linked to the user; 
updating a notification interface to reflect the change; and 

providing for display, along with the presently displayed portion of the collaborative content item, the notification interface, the notification interface indicating a direction of the collaborative content item in which the change occurred.










determining a number of changes presently indicated by the notification interface; and 
incrementing the number of changes presently indicated by the notification interface based on the change.
10. The non-transitory computer-readable storage medium of claim 9, wherein the number of changes corresponds to a direction relative to the presently displayed portion of the collaborative content item.

13. The non-transitory computer-readable storage medium of claim 8, wherein the notification interface is a viewport.

14. The non-transitory computer-readable storage medium of claim 8, wherein the notification interface is an overlay element embedded on top of the presently displayed portion of the collaborative content item.

generating for display a portion of a collaborative content item that is stored on a collaborative content management system within a viewport on a client device, the portion of the collaborative content item having a starting position and an ending position, the viewport having a top edge corresponding to the 
receiving, at the client device, one or more notification events indicating a change to the collaborative content item, each notification event corresponding to a change to the collaborative content item at a position above the starting position;
responsive to receiving the one or more notification events, generating a first notification count to reflect a number of the one or more notification events; and
generating for display a first graphical element adjacent to the top edge of the viewport, the first graphical element containing the first notification count, including a display of the number,
wherein the client device is associated with a first user account of the collaborative content management system, wherein a second client device is associated with a second user account of the collaborative content management system, and wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account, wherein the user primitive is indicated by a predetermined token followed by a user name.

responsive to receiving a user input causing a different portion of the collaborative content item to be displayed within the viewport, the different portion having a different starting position, updating the first notification count to represent a number of notification events associated with one or more content spans of the collaborative content item before the different starting position; and
generating for display the first graphical element adjacent to the top edge of the viewport with the updated first notification count.

15. The computer-readable storage medium of claim 11, further storing instructions that, when executed by the computing system, cause the computing system to perform operations comprising:
receiving, at the client device, an additional notification event indicating an additional change to the collaborative content item, the additional notification event associated with a content span before the starting position;

generating for display the first graphical element adjacent to the top edge of the viewport with the updated first notification count.


identifying a change that is closest to, but outside of, the presently displayed portion of the collaborative content item; and 

responsive to receiving a user selection of a navigation element of the notification interface, navigating to the change by updating the presently displayed portion of the collaborative content item to include the change.
13. The computer-readable storage medium of claim 11, further storing instructions that, when executed by the computing system, cause the computing system to perform operations comprising:
identifying a notification event associated with a content span of the collaborative content item closest to the starting position and before the starting position; and
responsive to receiving a user selection of the first graphical element, generating for display a different portion of the collaborative content item within the viewport, the different portion of the collaborative content item having a starting position before the content span associated with the identified notification event and having an ending portion after the content span associated with the identified notification event.
12. The non-transitory computer-readable storage medium of claim 8, wherein the 




The difference between claims 8-10 and 13-14 of the current application and claims 11-12 and 15 of the 658’ patent is that the current application the change comprising a primitive that is linked to the user and providing for display and the 658’ patent wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account and generating for display.  Both the current application and the 658’ patent directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “the change comprising a primitive that is linked to the user and providing for display” with “wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account and generating for display” because the remaining elements would have performed the same function (i.e., directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item) as before.  Such substitution would not interfere with the functionality of the remaining elements.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claims 15-20
658’ patent claims 16-18
15. A system comprising: 
memory; and 
one or more processors; 
wherein the memory includes instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 








receiving, at a client device, one or more notification events indicating a change to the change comprising a primitive that is linked to the user; 

updating a notification interface to reflect the change; and 




providing for display, along with the presently displayed portion of the collaborative content item, the notification interface, the notification interface indicating a direction of the collaborative content item in which the change occurred.

16. The system of claim 15, wherein updating the notification interface comprises: determining a number of changes presently indicated by the notification interface; and incrementing the number of changes presently indicated by the notification interface based on the change.




17. The system of claim 16, wherein the number of changes corresponds to a direction relative to the presently 













18. The system of claim 15, further comprising: 

identifying a change that is closest to, but outside of, the presently displayed portion of the collaborative content item; and 

responsive to receiving a user selection of a navigation element of the notification interface, navigating to the change by updating the presently displayed portion of the collaborative content item to include the change.

19. The system of claim 15, wherein the change comprises a comment embedded in the collaborative content item.

20. The system of claim 15, wherein the notification interface is a viewport.

memory; and 
one or more processors;
wherein the memory includes instructions that, when executed by the one or more processors, cause the system to perform operations comprising:

generating for display a portion of a collaborative content item within a viewport on a client device, the portion of the collaborative content item having at least one edge position, the viewport having at least two edges, each edge corresponding to an edge position;


responsive to receiving the one or more notification events, generating a first notification count to reflect a number of the one or more notification events; and

generating for display a first graphical element adjacent to the viewport, the first graphical element containing the first notification count,
wherein the client device is associated with a first user account of the collaborative content management system, wherein a second client device is associated with a second user account of the collaborative content management system, and wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account, wherein the user primitive is indicated by a predetermined token followed by a user name.

17. The system of claim 16, wherein the operations further comprise:


generating for display the first graphical element adjacent to the corresponding edge of the viewport with the updated first notification count.

18. The system of claim 16, wherein the operations further comprise:

receiving, at the client device, an additional notification event indicating an additional change to the collaborative content item, the additional notification event associated with a content span outside the edge position;

updating the first notification count to represent a number of notification events associated with one or more content spans of the collaborative content item outside the edge position; and

generating for display the first graphical element adjacent to the corresponding edge of the viewport with the updated first notification count.



The difference between claims 15-20 of the current application and claims 16-18 of the 658’ patent is that the current application the change comprising a primitive that is linked to the user and providing for display and the 658’ patent wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account and generating for display.  Both the current application and the 658’ patent directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “the change comprising a primitive that is linked to the user and providing for display” with “wherein a particular notification event, of the one or more notification events, originated based on addition, to the collaborative content item, of a user primitive associated with the first user account and generating for display” because the remaining elements would have performed the same function (i.e., directed to providing notifications, in a collaborative content item, for changes outside a visible portion of the collaborative content item) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claim 19 of the current application and claims 16-18 of the 658’ patent is that claim 19 of the current application recites the underlined elements as shown in the comparison table above.
Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simons et al. (US 2013/0191720 A1), hereinafter referred to as Simons, in view of Kotler et al. (US 2013/0097481 A1), hereinafter referred to as Kotler, and further in view of Zaveri (US 2015/0302338 A1).

With respect to claim 1, Simons teaches A method comprising: 
receiving, at a client device, one or more notification events indicating a change to a collaborative content item occurring outside of a portion of the collaborative content item that is presently displayed to a user (a selectable HTML icon, provided as an overlay over the document image 140 to notify a user 130 where a comment anchored; since the element associated with the selected comment 210 is not visible, the document image 140 scrolled so that the element is displayed (325), para. 0030),
updating a notification interface to reflect the change (upon receiving an indication of a selection of a comment 210 in a comments pane 205 (310), a comment state associated with the comment changed to "selected" (315), para. 0032; fig. 3); and 
providing for display, along with the presently displayed portion of the collaborative content item, the notification interface, the notification interface indicating a location of the collaborative content item in which the change occurred (providing selectable HTML icon herein be referred to as a “hint”225 [notification interface] as an overlay over the document image 140 to notify a user 130 where a comment anchored [indicating a location], this overlaid selectable HTML icon .
Simons does not explicitly teach the notification interface indicating a direction.
However, Kotler teaches the notification interface indicating a direction (a chevron 127 [indicating direction] provided in the comments tab 125 to indicate that the comments user interface component may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the method of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Simons in view of Kotler does not explicitly teach the change comprising a primitive that is linked to the user; 
However, Zaveri teaches the change comprising a primitive that is linked to the user (the interface 1200 is presenting a comment interface 1300, which configured receive and associate a comment with a portion 1302 of content contained in the file currently being accessed in the content pane 1202 by inserting @Lucius [primitive linked to a user], para. 0224; fig. 13) in order to provide for intelligent presentation of ; 
Therefore, based on Simons in view of Kotler, and further in view of Zaveri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the method of Simons in view of Kotler in order to provide for intelligent presentation of context regarding the given data content object as the given data content object is are being collaboratively accessed as taught by Zaveri (para. 0010).

With respect to claim 2, Simons in view of Kotler, and further in view of Zaveri teaches The method of claim 1 as described above, 
Further, Kotler teaches wherein updating the notification interface comprises: 
determining a number of changes presently indicated by the notification interface (if a single comment is associated with the comments tab 125 a label such as "comments" or "one comment" included in the comments tab 125, if multiple comments are associated with the displayed comments tab 125, then a number followed by the label "comments" displayed as illustrated in FIG. 1; the label "two comments" is displayed in the comments tab 125 to alert users that two comments may be reviewed by expanding the comments user interface component, para. 0035); and 
incrementing the number of changes presently indicated by the notification interface based on the change (if multiple comments are associated with the displayed comments tab 125, then a number followed by the label "comments" .
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the method of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

With respect to claim 3, Simons in view of Kotler, and further in view of Zaveri teaches The method of claim 2 as described above, 
Furthermore, Kotler teaches wherein the number of changes corresponds to a direction relative to the presently displayed portion of the collaborative content item (a chevron 127 [direction relative] provided in the comments tab 125 to indicate where to expose the comments associated with the comments tab 125 and label "two comments" is also displayed in the comments tab 125 to alert users that two comments may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).


With respect to claim 4, Simons teaches The method of claim 1, further comprising: 
identifying a change that is closest to, but outside of, the presently displayed portion of the collaborative content item (a determination made to determine if any part of the element associated with the selected comment 210 is visible; since the element associated with the selected comment 210 is not visible [including closet but outside the displayed portion], the document image 140 scrolled [navigated] so that the element is displayed (325), para. 0033; fig. 3); and 
responsive to receiving a user selection of a navigation element of the notification interface, navigating to the change by updating the presently displayed portion of the collaborative content item to include the change (upon receiving an indication of a selection of a comment 210 in a comments pane 205 (310), para. 0032; a determination made to determine if any part of the element associated with the selected comment 210 is visible; since the element associated with the selected comment 210 is not visible, the document image 140 scrolled [navigated] so that the element is displayed (325), para. 0033; fig. 3).

With respect to claim 5, Simons in view of Kotler, and further in view of Zaveri teaches The method of claim 1 as described above, 
Further, Kotler teaches wherein the change comprises a comment embedded in the collaborative content item (indicating that two comments are embedded in the document, para. 0049) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the method of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

With respect to claim 6, Simons teaches The method of claim 1, wherein the notification interface is a viewport (FIG. 4A is an illustration of a screenshot of a document image 140 and a comments pane 205 wherein a comment 210 is not selected.  FIG. 4B shows the same document image 140 and comments pane 205 after a comment 210 has been selected in the comments pane 205, para. 0032 and figs. 4A and 4B).

The method of claim 1, wherein the notification interface is an overlay element embedded on top of the presently displayed portion of the collaborative content item (anchors 230 and hints 225 displayed as an HTML overlay over the document image 140, para. 0035).

With respect to claim 8, Simons teaches A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations (computer storage media embodied by computer readable instructions, para. 0051) comprising: 
receiving, at a client device, one or more notification events indicating a change to a collaborative content item occurring outside of a portion of the collaborative content item that is presently displayed to a user (a selectable HTML icon, provided as an overlay over the document image 140 to notify a user 130 where a comment anchored; since the element associated with the selected comment 210 is not visible, the document image 140 scrolled so that the element is displayed (325), para. 0030), 
updating a notification interface to reflect the change (upon receiving an indication of a selection of a comment 210 in a comments pane 205 (310), a comment state associated with the comment changed to "selected" (315), para. 0032; fig. 3); and 
providing for display, along with the presently displayed portion of the collaborative content item, the notification interface, the notification interface indicating a location of the collaborative content item in which the change occurred (providing selectable HTML icon herein be referred to as a “hint”225 notification interface] as an overlay over the document image 140 to notify a user 130 where a comment anchored [indicating a location], this overlaid selectable HTML icon will herein be referred to as a "hint" 225; a hint 225 is a selectable icon displayed to the side of a document image 140 where a comment is anchored, para. 0030).
Simons does not explicitly teach the notification interface indicating a direction.
However, Kotler teaches the notification interface indicating a direction (a chevron 127 [indicating direction] provided in the comments tab 125 to indicate that the comments user interface component may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the medium of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Simons in view of Kotler does not explicitly teach the change comprising a primitive that is linked to the user; 
However, Zaveri teaches the change comprising a primitive that is linked to the user (the interface 1200 is presenting a comment interface 1300, which configured receive and associate a comment with a portion 1302 of content contained in the file primitive linked to a user], para. 0224; fig. 13) in order to provide for intelligent presentation of context regarding the given data content object as the given data content object is are being collaboratively accessed as taught by Zaveri (para. 0010); 
Therefore, based on Simons in view of Kotler, and further in view of Zaveri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the medium of Simons in view of Kotler in order to provide for intelligent presentation of context regarding the given data content object as the given data content object is are being collaboratively accessed as taught by Zaveri (para. 0010).

With respect to claim 9, Simons in view of Kotler, and further in view of Zaveri teaches The non-transitory computer-readable storage medium of claim 8 as described above, 
Further, Kotler teaches wherein updating the notification interface comprises: 
determining a number of changes presently indicated by the notification interface (if a single comment is associated with the comments tab 125 a label such as "comments" or "one comment" included in the comments tab 125, if multiple comments are associated with the displayed comments tab 125, then a number followed by the label "comments" displayed as illustrated in FIG. 1; the label "two comments" is displayed in the comments tab 125 to alert users that two comments may be reviewed by expanding the comments user interface component, para. 0035); and 
incrementing the number of changes presently indicated by the notification interface based on the change (if multiple comments are associated with the displayed comments tab 125, then a number followed by the label "comments" displayed as illustrated in FIG. 1; the label "two comments" is displayed in the comments tab 125 to alert users that two comments may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the medium of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

With respect to claim 10, Simons in view of Kotler, and further in view of Zaveri teaches The non-transitory computer-readable storage medium of claim 9 as described above, 
Furthermore, Kotler teaches wherein the number of changes corresponds to a direction relative to the presently displayed portion of the collaborative content item (a chevron 127 [direction relative] provided in the comments tab 125 to indicate where to expose the comments associated with the comments tab 125 and label "two comments" is also displayed in the comments tab 125 to alert users that two comments .
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the medium of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

With respect to claim 11, Simons teaches The non-transitory computer-readable storage medium of claim 8, further comprising: 
identifying a change that is closest to, but outside of, the presently displayed portion of the collaborative content item (a determination made to determine if any part of the element associated with the selected comment 210 is visible; since the element associated with the selected comment 210 is not visible [including closet but outside the displayed portion], the document image 140 scrolled [navigated] so that the element is displayed (325), para. 0033; fig. 3); and 
responsive to receiving a user selection of a navigation element of the notification interface, navigating to the change by updating the presently displayed portion of the collaborative content item to include the change (upon receiving an indication of a selection of a comment 210 in a comments pane 205 (310), para. 0032; a determination made to determine if any part of the element associated navigated] so that the element is displayed (325), para. 0033; fig. 3).

With respect to claim 12, Simons in view of Kotler, and further in view of Zaveri teaches The non-transitory computer-readable storage medium of claim 8 as described above, 
Further, Kotler teaches wherein the change comprises a comment embedded in the collaborative content item (indicating that two comments are embedded in the document, para. 0049) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the medium of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

With respect to claim 13, Simons teaches The non-transitory computer-readable storage medium of claim 8, wherein the notification interface is a viewport (FIG. 4A is an illustration of a screenshot of a document image 140 and a comments pane 205 wherein a comment 210 is not selected.  FIG. 4B shows the same .

With respect to claim 14, Simons teaches The non-transitory computer-readable storage medium of claim 8, wherein the notification interface is an overlay element embedded on top of the presently displayed portion of the collaborative content item (anchors 230 and hints 225 displayed as an HTML overlay over the document image 140, para. 0035).

With respect to claim 15, Simons teaches A system comprising: 
Memory (memory, para. 0056); and 
one or more processors (processor, para. 0060); 
wherein the memory includes instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving, at a client device, one or more notification events indicating a change to a collaborative content item occurring outside of a portion of the collaborative content item that is presently displayed to a user (a selectable HTML icon, provided as an overlay over the document image 140 to notify a user 130 where a comment anchored; since the element associated with the selected comment 210 is not visible, the document image 140 scrolled so that the element is displayed (325), para. 0030), 
updating a notification interface to reflect the change (upon receiving an indication of a selection of a comment 210 in a comments pane 205 (310), a ; and 
providing for display, along with the presently displayed portion of the collaborative content item, the notification interface, the notification interface indicating a location of the collaborative content item in which the change occurred (providing selectable HTML icon herein be referred to as a “hint”225 [notification interface] as an overlay over the document image 140 to notify a user 130 where a comment anchored [indicating a location], this overlaid selectable HTML icon will herein be referred to as a "hint" 225; a hint 225 is a selectable icon displayed to the side of a document image 140 where a comment is anchored, para. 0030).
Simons does not explicitly teach the notification interface indicating a direction.
However, Kotler teaches the notification interface indicating a direction (a chevron 127 [indicating direction] provided in the comments tab 125 to indicate that the comments user interface component may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the system of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more 
Simons in view of Kotler does not explicitly teach the change comprising a primitive that is linked to the user; 
However, Zaveri teaches the change comprising a primitive that is linked to the user (the interface 1200 is presenting a comment interface 1300, which configured receive and associate a comment with a portion 1302 of content contained in the file currently being accessed in the content pane 1202 by inserting @Lucius [primitive linked to a user], para. 0224; fig. 13) in order to provide for intelligent presentation of context regarding the given data content object as the given data content object is are being collaboratively accessed as taught by Zaveri (para. 0010); 
Therefore, based on Simons in view of Kotler, and further in view of Zaveri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the system of Simons in view of Kotler in order to provide for intelligent presentation of context regarding the given data content object as the given data content object is are being collaboratively accessed as taught by Zaveri (para. 0010).

With respect to claim 16, Simons in view of Kotler, and further in view of Zaveri teaches The system of claim 15 as described above, 
Further, Kotler teaches wherein updating the notification interface comprises: 
determining a number of changes presently indicated by the notification interface (if a single comment is associated with the comments tab 125 a label such as "comments" or "one comment" included in the comments tab 125, if multiple comments are associated with the displayed comments tab 125, then a number followed by the label "comments" displayed as illustrated in FIG. 1; the label "two comments" is displayed in the comments tab 125 to alert users that two comments may be reviewed by expanding the comments user interface component, para. 0035); and incrementing the number of changes presently indicated by the notification interface based on the change (if multiple comments are associated with the displayed comments tab 125, then a number followed by the label "comments" displayed as illustrated in FIG. 1; the label "two comments" is displayed in the comments tab 125 to alert users that two comments may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the system of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

 teaches The system of claim 16 as described above, 
Furthermore, Kotler teaches wherein the number of changes corresponds to a direction relative to the presently displayed portion of the collaborative content item (a chevron 127 [direction relative] provided in the comments tab 125 to indicate where to expose the comments associated with the comments tab 125 and label "two comments" is also displayed in the comments tab 125 to alert users that two comments may be reviewed, para. 0035) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the system of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).

With respect to claim 18, Simons teaches The system of claim 15, further comprising: 
identifying a change that is closest to, but outside of, the presently displayed portion of the collaborative content item (a determination made to determine if any part of the element associated with the selected comment 210 is visible; since the element associated with the selected comment 210 is not visible including closet but outside the displayed portion], the document image 140 scrolled [navigated] so that the element is displayed (325), para. 0033; fig. 3); and 
responsive to receiving a user selection of a navigation element of the notification interface, navigating to the change by updating the presently displayed portion of the collaborative content item to include the change (upon receiving an indication of a selection of a comment 210 in a comments pane 205 (310), para. 0032; a determination made to determine if any part of the element associated with the selected comment 210 is visible; since the element associated with the selected comment 210 is not visible, the document image 140 scrolled [navigated] so that the element is displayed (325), para. 0033; fig. 3).

With respect to claim 19, Simons in view of Kotler, and further in view of Zaveri teaches The system of claim 15 as described above, 
Further, Kotler teaches wherein the change comprises a comment embedded in the collaborative content item (indicating that two comments are embedded in the document, para. 0049) in order to allow for efficient review of comments and for provision of responsive comments associated with one or more components or portions of a given document or content item as taught by Kotler (para. 0005).
Therefore, based on Simons in view of Kotler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kotler to the system of Simons in order to allow for efficient review of comments and for provision of responsive comments associated with one or more 

With respect to claim 20, Simons teaches The system of claim 15, wherein the notification interface is a viewport (FIG. 4A is an illustration of a screenshot of a document image 140 and a comments pane 205 wherein a comment 210 is not selected.  FIG. 4B shows the same document image 140 and comments pane 205 after a comment 210 has been selected in the comments pane 205, para. 0032 and figs. 4A and 4B).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 27, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447